Case 2:16-cv-10253-DPH-EAS ECF No. 156, PageID.1972 Filed 01/07/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANTHONY HART,
                                         Case No. 16-cv-10253
            Plaintiff,
                                         Hon. Denise Page Hood
    v.
                                         Mag. Judge Elizabeth A. Stafford
HILLSDALE COUNTY, a Municipal
Corporation; AGENTS CHRISTINE
WAHTOLA; KWINN LEVA; LT.
TIMOTHY PARKER; CITY OF
HILLSDALE and OFFICERS SHELBY
RATHBUN and OFFICER TODD
HOLTZ; MICHIGAN STATE POLICE
ANALYSTS MELISSA MARINOFF and
MARCI KELLY, in their individual
capacities; WATCH SYSTEMS, LLC,
a Louisiana Corporation; all jointly and
severally,

          Defendants.
__________________________________________________________________
 WILLIAM H. GOODMAN (P14173)              STEVEN T. BUDAJ (P30154)
 JULIE H. HURWITZ (P34720)                Attorney for Plaintiff
 KATHRYN BRUNER JAMES (P71374)            400 Monroe Street, Suite 490
 HUWAIDA ARRAF (New York Bar              Detroit, MI 48226
 #4707220)                                (313) 963-9330
 Attorneys for Plaintiff                  Stbudaj@counsel.cc
 1394 E. Jefferson Avenue
 Detroit, MI 48207                        DAVID M. BLACK (P25047)
 (313) 567-6170                           Attorney for Plaintiff
 bgoodman@goodmanhurwitz.com              One Towne Square, Ste. 1700
 jhurwitz@goodmanhurwitz.com              Southfield, MI 48076
 kjames@goodmanhurwitz.com                (248) 355-0300
                                          dblack@sommerspc.com
Case 2:16-cv-10253-DPH-EAS ECF No. 156, PageID.1973 Filed 01/07/21 Page 2 of 6




 JAMES L. DYER (P32544)                      ROGER A. SMITH (P27722)
 ANDREW BREGE (P71474)                       Attorney for City of Hillsdale, Officers
 MARCY STEPANSKI (P44302)                    Rathbun & Holtz
 Attorney for Defendants Hillsdale County,   840 W. Long Lake Road, Ste. 600
 Wahtola, Parker and Leva                    Troy, MI 48098
 822 Centennial Way, Ste. 270                (248) 312-2800
 Lansing, MI 48917                           rsmith@vgpclaw.com
 (517) 886-3800
 jdyer@jrsjlaw.com                           JAMES T. FARRELL (P35400)
 abrege@rsjalaw.com                          SARA TRUDGEON (P82155)
 mstepanski@rsjalaw.com                      CORI E. BARKMAN (P61470)
                                             Attorneys for Defendants Marci Kelly
 DALE A. ROBINSON (P55522)                   and Melissa Marinoff
 Attorney for Defendant Watch Systems        P.O. Box 30736
 300 River Place, Ste. 1400                  Lansing, MI 48909
 Detroit, MI 48207                           (517) 373-6434
 (313) 965-6100                              farrellj@michigan.gov
 Drobinson@rmrtt.com                         trudgeons@michigan.gov
                                             barkmanc@michigan.gov

__________________________________________________________________

     THE STATE DEFENDANTS’ REPLY TO PLAINTIFF’S
 RESPONSE TO THE MSP DEFENDANTS’ MOTION TO DISMISS

      Plaintiff’s principal argument against dismissal or transfer of the

case based on improper venue is that a significant portion of events

giving rise to the lawsuit occurred in the Eastern District. Specifically,

plaintiff claims that because the MDOC—a nonparty—chose to house

him in a prison in Jackson should determine venue of the case. But to

say the case revolves around where plaintiff was incarcerated is incorrect

and misleading.



                                         2
Case 2:16-cv-10253-DPH-EAS ECF No. 156, PageID.1974 Filed 01/07/21 Page 3 of 6




      Plaintiff’s claims are brought under the Fourth Amendment for

false arrest and malicious prosecution. Those alleged torts occurred in

Hillsdale County. Plaintiff has not asserted a claim for false

imprisonment. Hence, the place of incarceration is not a relevant

consideration when analyzing where plaintiff’s claims arose.

      Plaintiff’s incarceration is one aspect of his damage claim. His

incarceration was ordered by a judge in Hillsdale County after plaintiff

pled guilty following his allegedly false arrest and malicious prosecution.

The relevant fact for purposes of his damage claim is that plaintiff was

incarcerated; where that incarceration occurred is of little or no

relevance. Thus, in this case, the place of plaintiff’s incarceration is not a

significant consideration in terms of the Court’s venue analysis.

      Plaintiff also argues that the State defendants (Kelley and

Marinoff) waived their right to challenge improper venue by not asserting

improper venue when they filed their original motion to dismiss on May

3, 2016. See ECF 27. Plaintiff’s waiver argument fails because the

automatic waiver provision does not apply to previously dismissed then

reinstated defendants such as Kelley and Marinoff.




                                      3
Case 2:16-cv-10253-DPH-EAS ECF No. 156, PageID.1975 Filed 01/07/21 Page 4 of 6




      Kelley and Marinoff were named defendants in plaintiff’s original

complaint (ECF 1) and plaintiff’s first amended complaint (ECF 22).

Their motion to dismiss (ECF 27), which was filed on May 3, 2016, was

granted (ECF 66) on March 31, 2017, and Kelley and Marinoff were

dismissed from the case. In 2018 the Court reversed itself and reinstated

Kelley and Marinoff as defendants. See ECF 127. Plaintiff has now filed

his second amended complaint. See ECF 129. Thus, for all practical

purposes, Kelley and Marinoff are ‘new’ parties responding to a new

complaint, and, thus, their present motion to dismiss is Kelley and

Marinoff’s first response to a new complaint. The waiver rule is,

therefore, inapplicable.

      Courts have held that the failure to raise an affirmative defense by

responsive pleading or appropriate motion does not always result in

waiver. Sultan v. Lincoln Natational Corp., 2006 U.S. Dist. LEXIS 44427

(D.N.J. June 30, 2006) (citing Prinz v. Greate Bay Casino Corp., 705 F.2d

692 (3d Cir.1983)). There is no evidence that the State defendants

violated any scheduling orders in raising the defense of improper venue

for the first time in December 2020. It was a pragmatically appropriate

time to raise the defense given the procedural history of this case. Plus,


                                      4
Case 2:16-cv-10253-DPH-EAS ECF No. 156, PageID.1976 Filed 01/07/21 Page 5 of 6




there is no evidence that the State defendants intentionally delayed

asserting the defense, or that raising the defense now in any way

prejudices plaintiff. Plaintiff has had a full and fair opportunity to

respond to the motion.

      Even if waiver occurred, the Court can cure venue defects by

transferring the case under the federal transfer statutes notwithstanding

any Rule 12(h)(1) waiver. 14 Wright & Miller, Federal Practice and

Procedure, § 3827 (4th ed. 2017). See Bennett v. Gilchrist, 2015 U.S.

District LEXIS 192472 (N.D. Ala., June 15, 2015), Wet Sounds, Inc. v.

PowerBass USA, Inc., 2018 U.S. District LEXIS 64600 (S.D. Texas, April

17, 2018).

      Wherefore, the State defendants respectfully request that their

Motion to Dismiss be granted, and that this case either be dismissed or

transferred to the Western District of Michigan.

                                          Respectfully submitted,
                                          Dana Nessel
                                          Attorney General

                                          /s/ James T. Farrell
                                          James T. Farrell (P35400)
                                          Sara Trudgeon (P82155)
                                          Cori E. Barkman (P61470)
                                          Assistant Attorneys General
                                          MDOC Division
                                      5
Case 2:16-cv-10253-DPH-EAS ECF No. 156, PageID.1977 Filed 01/07/21 Page 6 of 6




                                          P.O. Box 30217
                                          Lansing, MI 48909
                                          (517) 335-3055
Date: January 7, 2021

                         CERTIFICATE OF SERVICE

I hereby certify that on January 7, 2021, I electronically filed the
foregoing paper with the Clerk of the Court using the ECF system which
will send notification of such filing of the foregoing document as well as
via US Mail to all non-ECF participants.

                                          /s/ Terri J. Davis
                                          Terri J. Davis, Legal Secretary
                                          Mich. Dept. of Attorney General
                                          MDOC Division




                                      6
